Citation Nr: 1626644	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-18 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar affective disorder and depressed passive aggressive personality disorder.  

2. Entitlement to service connection for angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1967 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran had a hearing before the undersigned at the RO.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  A request for substitution is pending with the RO, and this claim is REFERRED for appropriate action.


FINDING OF FACT

On June 14, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the appellant died in May 2016.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  


ORDER

The appeal is dismissed.




		
MICHELLE L .KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


